DETAILED ACTION
	
Allowable Subject Matter
Claims 1-16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:     
The prior art of record, taken alone or in combination, fails to disclose or render obvious a dielectric filter comprising a first strip line-waveguide converter, which is formed on an upper side of the first strip line in the laminating direction, and is configured to perform transmission line conversion between the dielectric waveguide and the first strip line; a second strip line-waveguide converter, which is formed on a lower side of the second strip line in the laminating direction, and is configured to perform transmission line conversion between the dielectric waveguide and the second strip line and in combination with the remaining claimed limitations.
 	The closest relevant prior art of record, Fujita (US 7,554,418) teaches a dielectric filter, comprising: a multilayer dielectric substrate, which includes a plurality of conductor layers formed so as to be separated apart from each other in a laminating direction, and is configured to propagate a high-frequency signal; strip lines which are formed so as to extend in a planar direction in conductor layers that are separated away from each other in the laminating direction.	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The patents to Cheng, Miyata, Koriyama, Takenoshita, Wu, Saitoh and Fujita are cited as of interested and illustrated a similar structure to a dielectric filter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO GIA PHAN whose telephone number is (571)272-1826.  The examiner can normally be reached on M-F (8-430).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

									
									/THO G PHAN/
								Primary Examiner, Art Unit 2845